Exhibit 10.6

 

THIRD AMENDMENT CLOSING FEE LETTER

 

 

July 17, 2017

 

ZAGG Inc

910 W. Legacy Center Way

Suite 500

Midvale, UT 84047

Attention: Bradley J. Holiday, Chief Financial Officer

 

Ladies and Gentlemen:

 

Reference is made to the Credit and Security Agreement, dated as of the 3rd day
of March, 2016, among ZAGG Inc, a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (together with their respective
successors and assigns, collectively, the “Lenders” and, individually, each a
“Lender”) and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”) (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”). Reference is
also made to that certain Third Amendment Agreement, dated as of July 17, 2017,
among the Borrower, the Administrative Agent and the Lenders (the “Third
Amendment”).

 

Terms used in this Third Amendment Closing Fee Letter (this “Letter”) not
otherwise defined herein shall be defined as set forth in the Credit Agreement.
This Letter confirms the closing fee arrangement among the Borrower, the
Administrative Agent and the Lenders in connection with the Third Amendment. On
the Third Amendment Effective Date, the Borrower agrees to pay to the
Administrative Agent, for distribution to each of the Lenders, the closing fees
set forth on Exhibit A through Exhibit C hereto.

 

This Letter may be executed in any number of counterparts, by different parties
hereto in separate counterparts and by facsimile or other electronic signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

 

[Remainder of page intentionally left blank.]

 





 

 

This Letter is the Third Amendment Closing Fee Letter referenced in the Third
Amendment. This Letter shall be binding upon and inure to the benefit of the
Borrower and the Administrative Agent and their respective successors and
assigns. This Letter is a Loan Document as defined in the Credit Agreement.

 

The rights and obligations of all of the parties hereto shall be governed by the
laws of the State of New York.

 



  Sincerely yours,         

KEYBANK NATIONAL ASSOCIATION

     as the Administrative Agent

       

By:



/s/ MICHAEL GUTIA     Michael Gutia     Vice President

 

The undersigned agrees to the terms hereof and agrees to be bound thereby.

 



  ZAGG INC         By: /s/ RANDALL L. HALES     Randall L. Hales     President

 

Signature Page to

Third Amendment Closing Fee Letter



 

 

 

EXHIBIT A

 

CLOSING FEES

 

Lender  Upfront
Fee   Amendment Fee  KeyBank National Association  $23,636.36   $10,000.00 

 



 E-1 

 

 

EXHIBIT B

 

CLOSING FEES

 

Lender  Upfront
Fee   Amendment Fee  Zions Bank  $20,681.82   $10,000.00 

  



 E-2 

 

 

EXHIBIT C

 

CLOSING FEES

 

Lender  Upfront
Fee   Amendment Fee  JPMorgan Chase Bank, N.A.  $20,681.82   $10,000.00 

 

 

E-3

 

